DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The Preliminary Amendment filed July 11, 2019, has been received and entered.
Claims Status
Claims 1-9, 11-13 and 15 are currently amended.  Claims 1-9, 11-13 and 15 are presented for examination on the merits.
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on July 10, 2020, were received.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 11-13 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating celiac disease autoimmunity (CDA) or celiac disease (CD) in a subject comprising administering to the subject an effective amount of at least one of probiotic strains Lactobacillus paracasei 8700:2 (DSM 13434) and Lactobacillus plantarum HEAL 9 (DSM 15312), does not reasonably provide enablement for preventing/treating CDA or CD using any Lactobacillus species and/or strains thereof, to prevent or treat CDA or CD using any Lactobacillus species and strains thereof; and not enabled for preventing using said at least one probiotic strains.   	The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to carry out and practice the invention commensurate in scope with these claims.  There would be undue burden of experimentation for one of ordinary skill in the art to practice the claimed invention based upon the following factors:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
The claims are too broad for the enabling disclosure because based upon Hakansson et al, cited on enclosed PTO-1449 form filed July 10, 2020, and cited as ref. no. 17, the evidence shows that only two strains have proven anti-inflammatory properties  for peripheral immune response in subjects with Celiac Disease Automimmunity (CDA), and also the same for CD, see abstract, all lines. This is the very 
Moreover, the state of the prior art teaches that the level of one of skill in the art is not predictable for choosing and selecting appropriate probioitcs for treating or event preventing CDA or CD, see page 2 of 12, lines 5-10, or all lines of the page.  Not all species and strains of Lactobacillus can be selected without undue burden of experimentation.  Furthermore, the instantly filed specification teaches only the specific strains of instant claims 3-4 for treatment of CD or CDA and does not show prevention of CD or CDA.  Hakansson et al clearly concluded that their study did show that the specific strains do treat CDA or CD but further evaluation in larger and longer follow-up studies would be needed before any potential preventive effects of Lactobacillus on development of CD or CDA can be established in the state of the art.  
Therefore, there is an undue burden of experimentation required by one of ordinary skill in the art to practice and carry out the claimed invention.  It is suggested that Applicants limit the claims to treating only using the strains (see instant claims 3-4) for which their experimentation supports and for what the state of the art supports, therefore.  All of the claims are rejected because they are all drawn to preventing as an alternative and not all of the claims require the strains that are enabled, such as those of instant claims 3-4.  However, claims 3-4 are also rejected because not even these strains are enabled for preventing CD or CDA, as pointed out and discussed above; and all claims are rejected for being too broad for the enabling disclosure based on the factors (A)-(H) highlighted above, for reasons discussed above.
The following is a quotation of the first paragraph of 35 U.S.C.  112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 
Claims 3-4  are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Since the microorganism is recited in the claims, it is essential to the invention recited in those claims.  It must therefore be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If the microorganism is not so obtainable or available, the requirements of 35 U.S.C.  112 may be satisfied by a deposit of the microorganism.  The specification does not disclose a repeatable process to obtain the microorganism and it is not apparent if the microorganism is readily available to the public. 
It is noted that applicants have deposited the organism but there is no indication in the specification as to public availability.  	If the deposit is made under the terms of the Budapest Treaty, then an affidavit or declaration by applicants, or a statement by an attorney of record over his or her signature and registration number, stating that the specific strain will be irrevocably and without restriction or condition released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.
If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 C.F.R.  1.801-1.809, applicants may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that: (a)  during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
(b)  all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c)  the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer; and
(d)  the deposit will be replaced if it should ever become inviable.
Applicant is directed to 37 CFR  1.807(b) which states:
(b) A viability statement for each deposit of a biological material defined in paragraph (a) of this section not made under the Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the Purposes of Patent Procedure must be filed in the application and must contain:
 (1) The name and address of the depository;                        (2) The name and address of the depositor;                         (3) The date of deposit;                                           (4) The identity of the deposit and the accession number given by the depository;                                      
 (5) The date of the viability test;                                (6) The procedures used to obtain a sample if the test is 	not done by the depository; and                                          (7) A statement that the deposit is capable of reproduction.
Applicant is also directed to 37 CFR  1.809(d) which states:
(d) For each deposit made pursuant to these regulations, the specification shall contain:
 (1) The accession number for the deposit;
 (2) The date of the deposit; 
 (3)  A description of the deposited biological material sufficient to specifically identify it and to permit examination; and
 (4) The name and address of the depository.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-9, 11-13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2004/076615 (aka WO1) or WO 2007/040444 (aka WO2), WO1 cited on enclosed PTO-892 Form, and WO2 cited on enclosed PTO-1449 Form filed July 10, 2020, and cited as ref. no. 1 under For. Pat. Doc. Section,  both WO1 and WO2 are cited and as evidenced by Hakansson, cited as ref. cite no. 20, 13 pages, on IDS filed July 10, 2020.  Note Hakansson is cited as evidence and not as prior art, therefore, its date is not being relied upon for prior art for prior art purposes, but only as evidence to show the inherent or intrinsic properties and characteristics of the probiotic strains.  
Claims are drawn to method of treating CD comprising administering an effective amount of  Lactobacillus to the subject.  
WO1 (see abstract, all lines and page 53, line 31, page 126, line 17) and WO2 (see abstract, all lines and page 3, lines 10-12 and page 6, line 1) teach methods of treating CD and inflammatory related diseases comprising administering an effective amount of  Lactobacillus to the subject.  Both teach the same Lactobacillus species and strains, thereof.  Both WO1 and WO2 teaches the effective amounts , see page 128, lines 5-10, and page 6, line 18, respectively. WO1 teaches food as carrier at page 130, lines 20-22; and tablets or capsules or powders at page 52, lines 9-10; and freeze-dried gruel with Lactobacillus plantarum is disclosed at page 3, lines 23-24.  WO2 teaches food as carrier, see page 6, lines 11-14; and powder with freeze dried Lactobacillus plantarum in combination with Lactobacillus paracasei strains is disclosed at page 15, lines 31-35.
Hakansson, cited as evidence, teaches Lactobacillus of the specific strains HEAL9 and 8700:2 suppress ongoing celiac disease in subjects at genetic risk, and the strains modify the immune response in human subjects having HLA-DQ2 and/or DQ8, see page 6, all lines.  Furthermore at page 9, all lines, further evidence is taught that tTGA is useful for measuring celiac disease, and results show tTGA positivity is persistent in placebo groups.
The cited WO1 and WO2 teach the same strains for administering to a subject for treating inflammatory diseases such as CD (celiac disease) and the claims are drawn to the same strains for treating inflammatory diseases such as CD, hence the claims are considered to be anticipated by the teaching of the references of WO1 and WO2, therefore.  Treatment of celiac disease is considered to be inherent to the teachings of WO2 because the same strain is taught to treat inflammatory bowel disease which is a closely related to celiac disease (CD) and the same strain would be able to treat both diseases, therefore.  The same strains will have the same properties and capable of treating the same diseases, such as CD.  
The effective amounts of the strains being administering are clearly disclosed or are considered to be inherent to the teachings of the cited WO1 because an effective amount of cells for treating celiac is disclosed by WO1, even if the specific CFUs are not taught, an effective amount of the same strain is inherent to the same CFU numbers claimed herein and disclosed by WO2.  Both WO1 and WO2 teach food as carrier, and powder and oral route for administration of the probiotic strain to a subject.  Furthermore, freeze dried Lactobacillus are disclosed by both WO1 and WO2, and strain 8700:2 is disclosed by each of WO1 and WO2.  Both Lactobacillus plantarum and Lactobacillus paracasei are disclosed to be combinable.  With respect to the subject identifiable as having risk of CD by presence of factors such as HLA-DQ2 and/or HLA-DQ8 or persistent tTGA positivity, the evidentiary reference of Hakansson shows that subjects having celiac disease are at risk with these factors.  
WO1 and WO2 references do teach treating subject populations having inflammatory disease with the same strains as claimed herein, of which celiac disease is related to, and WO1 does clearly teach treatment of CD.  Hence, the subjects so disclosed as being treated by WO1 and WO2 using the same strains as claimed herein, are inherently identifiable as being at an increased risk of CD due to at least one of these factors; and the same strains as shown by Hakansson and taught by WO1 and WO2 are capable of handling these inherent risk factors.
All claims fail to be patentably distinguishable over the state of the art discussed above and cited on the enclosed PTO-892 and/or PTO-1449. Therefore, the claims are properly rejected.
The remaining references listed on the enclosed PTO-892 and/or PTO-1449 are cited to further show the state of the art.
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH K WARE whose telephone number is (571)272-0924.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEBORAH K. WARE
Primary Examiner
Art Unit 1651



/DEBORAH K WARE/               Primary Examiner, Art Unit 1651